PER CURIAM: *
The request to recuse is rejected. No conflict of interest exists and appellant complains only of action consistent with the judicial duties of this court.
Appellant has failed to state a viable complaint. His problem is only with the exercise of the disciplinary responsibility of the defendants. As the district court has correctly explained, absolute prosecu-torial and judicial immunity bar this action.
AFFIRMED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.